Title: To Alexander Hamilton from Nathaniel Appleton, 2 March 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, March 2, 1791. “I had the honor to write you 23d Ulto. since which I have received Drafts from the Treasury for fifty thousand Dollars. I find they will meet with a ready Sale. I have already sold & Engaged 24000 Dollr. The drafts on the Collector & the Massachusetts Bank are recd. & deposited in the Bank to my credit by which I am supplied with means to pay the Pensioners which business commences the 5 instant.…”
